Citation Nr: 1442359	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy associated with the lumbar spine disability prior to July 17, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1957 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which:  (1) granted service connection for a lumbar spine disability and assigned a 20 percent disability evaluation, effective September 1, 2010; and (2) granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective July 17, 2012.  

The Veteran and his spouse testified at a Board hearing before the undersigned in February 2013; a transcript of that hearing is associated with the claims file.

In December 2013, the Board remanded the claim for additional development.  While the appeal was in remand status, the RO increased the Veteran's evaluation for right lower extremity radiculopathy, assigning a 20 percent evaluation effective July 17, 2012.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the evidence of record raises the issue of entitlement to TDIU.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 1, 2010, a lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 20 degrees.

2.  Since November 1, 2010, a lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 170 degrees.

3.  Prior to July 17, 2012, right lower extremity radiculopathy has been manifested by radiating pain and numbness reflective of moderate incomplete paralysis of the sciatic nerve.  Moderately severe or severe incomplete paralysis, or complete paralysis has not been shown.

4.  Since July 17, 2012, right lower extremity radiculopathy has been manifested by radiating pain and numbness reflective of moderate incomplete paralysis of the sciatic nerve.  Moderately severe or severe incomplete paralysis, or complete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2010, the criteria for a rating of 40 percent, but no more, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013).

2.  Since November 1, 2010, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-43 (2013).

3.  Prior to July 17, 2012, the criteria for a 20 percent initial rating for radiculopathy of the right lower extremity were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a , DC 8520 (2013). 

4.  Since July 17, 2012, the criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a , DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2010, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for a low back disability.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VAOPGCPREC 1-2004; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and VA treatment records have been obtained.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA examinations in November 2010, July 2012, and February 2014.  The examiners reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated which are consistent with the credible evidence of record and enable the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in February 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background

The Veteran asserts that increased ratings are warranted for his lumbar spine and right lower extremity disabilities.  The Veteran initially sought service connection for a lumbar spine disability in September 2010.  

VA treatment records show that in July 2010, the Veteran presented with complaints of fairly severe back pain.  On physical examination, there was paraspinal muscle spasm present at the L1-L2 area on both sides.  Forward flexion was limited to 20 degrees secondary to pain, and extension was limited to 5 degrees. 

In August 2010, an MRI report noted that the Veteran reported chronic low back pain with intermittent radiation of pain down both legs.  The impression was circumferential disc bulging at L3-L4 and L4-L5, and mild spinal stenosis at L4-L5.  At L5-S1, advanced degenerative disc disease with mild degenerative endplate spondylosis, circumferential disc bulging, and superimposed broad-based posterior disc protrusion which effaces the bilateral descending S1 nerve roots, and which may impinge the bilateral exiting L5 nerve roots. 

In October 2010, the Veteran reported back pain as a 6 out of 10, with pain radiating down the left leg.  He denied numbness and tingling.

On November 2010 VA examination, the Veteran denied hospitalizations, incapacitations, use of assistive devices, loss of bowel or bladder control, or radiating pain.  He reported numbness to the 3rd-5th toes on the right foot and daily pain to the small of the back, aggravated by bending, and relieved with medication.  He described a flare-up that occurred 2 months prior; he was simply lifting his leg when his back went out.  He reported functional limitations with getting his socks on, doing yard work, hunting, and climbing.  He retired from the casino two years prior, where he worked as a security guard for 7 years.

Physical examination of the spine revealed no evidence of atrophy or spasms.  There was mild pain with palpation, but no joint tenderness.  His lower extremity strength was normal and symmetric.  Reflexes were normal, with the exception of the right ankle.  Light touch sensation was decreased to the dorsal aspect of the right foot and to the 3rd-5th toes on the right foot.  Straight leg raise was negative.  Range of Motion (ROM) testing revealed pre-exercise active forward flexion to 55 degrees, extension to 22 degrees, left and right lateral flexion to 35 degrees, left and right lateral rotation to 18 degrees.  Ten repetitions of exercise to the lumbar spine were performed.  There was no evidence of weakness, incoordination, fatigability, lack of endurance or flare-ups.  There was evidence of pain.  Post-exercise active flexion was to 50 degrees, extension to 15 degrees, left and right lateral flexion to 28 degrees, and left and right lateral rotation to 15 degrees.  There was no suspected additional functional loss due to pain, weakness, incoordination, fatigability, lack of endurance or flare-ups.

A September 2011 treatment record notes that the Veteran started having numbness of two toes on the right foot 1 1/2 years prior, and numbness of all toes on the right at present.  The results of EMG and NCV testing were abnormal, supporting a clinical diagnosis of a mild, length-dependent sensorimotor neuropathy.
 
During a May 2012 neurology consult, the Veteran reported that his back went out, and the pain was so severe he had to lie on the floor for 2 days.  The pain was located in the lower back, to the left side, radiating down the posterior lateral aspect of the left leg to about the level of the knee.  On examination, deep tendon reflexes were normally active and bilaterally symmetrical, except for the absence of the right ankle reflex.  Muscles in all extremities demonstrated normal strength and tone, except  for mild weakness of the left extensor hallucis longus.  The Veteran had a slow, antalgic gait.  He had severe spasm in the lumbar paraspinal muscles, worse on the left.  Straight leg raising test was negative to 90 degrees on the right, positive at 80 degrees on the left.

On July 2012 VA examination in connection with the Veteran's claim for right leg radiculopathy, the Veteran described numbness to the 4th and 5th toes on the right foot that started approximately 15 years prior.  Over the previous several years, numbness had progressed to involve all of the toes on the right foot.  He denied parathesias or leg weakness.  He reported that it felt as if something was bunched up near his toes.  He also noted intermittent pain to the right lateral thigh, crossing over at the knee level to the medial calf.  He started on gabapentin that year and it somewhat helped the leg pain, but not the numbness in the foot.  Steroid injections helped the leg pain in the past.  He denied similar symptoms in the left leg.

Oh physical examination, muscle strength testing revealed active movement against some resistance with the right ankle plantar flexion, dorsiflexion, and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes were absent in the right ankle.  There was decreased sensation of the right upper anterior thigh, thigh/knee, and lower leg/ankle, and sensation was absent in the right foot/toes.  The examiner diagnosed moderate radiculopathy, noting mild, intermittent radicular pain of the right lower extremity and severe numbness of the right lower extremity. 

At his February 2013 Board hearing, the Veteran testified that his lumbar spine disability restricted his ability to climb stairs, sleep properly, do household chores, and participate in his previous hobbies.  He testified that he had constant pain, and that his doctors have suggested bed rest.  His wife testified that he has had several flare-ups where he has to lay flat on his back and cannot move.
 
On February 2014 VA examination, the Veteran reported that his lumbar spine disability remained increasingly problematic.  He complained of recurring moderate to sometimes severe intensity low back pain that is aggravated by prolonged sitting and by activity such as lifting and carrying or shoveling snow or riding his garden tractor.  His symptoms improved somewhat with hydrocodone.  He endorsed periodic radiation of pain down to the right leg.  He denied sensitivity loss of the extremities but he periodically experienced a feeling that a stocking was "bunched up" beneath the toes of the right foot, which the examiner noted was consistent with symptoms of paresthesia.  He denied symptoms of the upper extremities.  He used a TENS unit daily but denied use of other assistive devices.  His low back and leg symptoms affected his daily life by inhibiting participation in sports and activities requiring heavy lifting and carrying.  There were no periods of hospitalization or true incapacitation as a result of his condition in the past year.  The Veteran did not report that flare-ups impacted the function of the back.

On physical examination, ROM revealed forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral flexion to 20 degrees.  ROM was not additionally limited by pain or repetitive-use.  There was no functional loss/impairment of the back, localized tenderness or pain to palpation, nor was there muscle spasm or guarding resulting in an abnormal gait or spinal contour.  Muscle strength testing revealed active movement against some resistance for right ankle plantar flexion and dorsiflexion, as well as great toe extension.  Deep tendon reflexes were absent for the right ankle.  The lower leg/ankle and foot/toes of the right side showed decreased sensation.  The examiner diagnosed moderate radiculopathy and incomplete paralysis, noting moderate intermittent pain and mild paresthesia in the right lower extremity.

IV.  Analysis

Increased rating for lumbar spine disability

The Veteran's lumbar spine disability is currently evaluated as 20 percent disabling under DC 5242.  The Board notes that effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as DC 5243).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2013).  The rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The pertinent criteria are as follows: unfavorable ankylosis of the entire spine - 100 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242 (September 2003).

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (see 38 C.F.R. § 4.71a, DCs 5235-5243).

The Board notes that, because the record does not contain evidence regarding any period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician and treatment by a physician, he does not satisfy the criteria for an increased rating under DC 5243 for IVDS.  As a result, the Board will rate under the General Rating Formula.

The Board finds that staged ratings are warranted.  As noted above, the Veteran's lumbar spine disability manifested to 20 degrees of forward flexion during VA treatment in July 2010.  This warrants a 40 percent rating under the General Rating Formula.  38 C.F.R. § 4.71a, DCs 5235-5242.  However, the Veteran's lumbar spine disability manifested to 50 degrees of forward flexion on November 2010 VA examination, and 170 degrees combined range of motion on February 2014 VA examination.  Both examiners considered functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, by measuring range of motion after repetition and by noting the observations of the Veteran's mobility in the reports.  Therefore, a 40 percent rating is warranted prior to November 1, 2010, and a 20 percent rating is warranted since November 1, 2010. 

In reaching these conclusions, the Board has considered and applied the benefit-of-the-doubt doctrine as detailed above.  As the preponderance of the evidence is against a higher rating since November 1, 2010, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 .

Increased rating for right lower extremity radiculopathy

The Veteran's right lower extremity radiculopathy is currently evaluated as noncompensably disabling before August 17, 2012, and 20 percent disabling thereafter under DC 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2013). The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

In consideration of the evidence of record, the Board finds that the Veteran has exhibited radiculopathy of the right lower extremity that has been manifested by radiating pain and numbness reflective of moderate incomplete paralysis of the sciatic nerve. 

Unlike the Veteran's spine disability, the evidence does not show that there are distinct stages of varying disability levels.  Although the July 17, 2012 VA examination report is the earliest piece of evidence that expressly addresses the severity of the Veteran's radiculopathy in the terms set forth in the rating criteria, the evidence prior to July 17, 2012 shows similar symptoms and level of disability. Since the award of service connection for a lumbar spine disability, the evidence shows that the Veteran's right lower extremity radiculopathy has been manifested by the same radiating pain with numbness that was described as "moderate" in the July 2012 examination report.  Accordingly, the Board concludes that a 20 percent rating is warranted prior to July 17, 2012, as well.  Thus, a 20 percent rating is warranted throughout the entire rating period on appeal and no staged rating should be assigned.  See Fenderson, 12 Vet. App. at 126.

However, a rating in excess of 20 percent is not warranted at any point.  The evidence does not show that the Veteran's disability has resulted in "moderately severe" or "severe" incomplete paralysis of the sciatic nerve, or complete paralysis. The VA examination reports, private treatment records and the Veteran's statements do not reflect such a disability picture.  The July 2012 and February 2014 VA examiners specifically characterized the Veteran's radiculopathy as "moderate."  There is no indication in the evidence that the Veteran's radiculopathy is other than sensory in nature.  Thus, at most, the moderate degree is appropriate.  Consequently, a rating in excess of 20 percent is not warranted for radiculopathy of the right lower extremity. 

In reaching these conclusions, the Board applied the benefit-of-the-doubt doctrine in increasing the rating to 20 percent prior to July 17, 2012.  As the preponderance of the evidence is against a higher rating, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert, 1 Vet. App. at 53-56 .

The Board lastly notes that the Board's determination that the Veteran is entitled to a 40 percent rating, followed by a 20 percent rating does not entitle the Veteran to application of the due process regulations pertaining to reduction of disability ratings, as the Board did not determine that the Veteran was entitled to a rating below that which the RO provided.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).


Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's lumbar and right lower extremity disabilities, as they are productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

For the period prior to November 1, 2010, an increased rating of 40 percent for a lumbar spine disability is granted.

For the period from November 1, 2010, an increased rating in excess of 20 percent disabling for a lumbar spine disability is denied.

For the period prior to August 17, 2012, an increased rating of 20 percent for right lower extremity radiculopathy is granted.

For the period since August 17, 2012, an increased rating in excess of 20 percent for right lower extremity radiculopathy is denied.


REMAND

As noted in the Introduction, the evidence of record raises the issue of entitlement to TDIU.  The record demonstrates that the Veteran is retired.  Prior to his retirement, he worked as a security guard.  On February 2014 VA examination, the examiner opined that it is highly likely that the Veteran would experience significant deficits in successful completion of multiple labor tasks and activities as a consequence of his service-connected lumbar spine disability and associated neurological disabilities.  The examiner further opined that these disabilities would not preclude him from all sedentary tasks and activities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

It is also the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  Therefore, rating boards should submit to the Undersecretary for Benefits or the Director of the Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth above.  Id.  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disability on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected disability (PTSD) has on his unemployability.  The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability renders him unable to secure or follow a substantially gainful occupation. 

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth. 

3.  Finally, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


